Citation Nr: 1223021	
Decision Date: 07/02/12    Archive Date: 07/13/12	

DOCKET NO.  05-06 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had verified active service from September 1975 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the VARO in Honolulu, Hawaii, and a February 2008 rating decision from the RO in Anchorage, Alaska.  

In a January 2007 decision, the Board denied service connection for hepatitis B, a left ankle disability, and a right ankle disability.  The Veteran and his then representative, Disabled American Veterans, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2008, the Court vacated the Board's decision and remanded the matter to the Board for further proceedings consistent with the Joint Motion of the Parties.  

The case was then remanded by the Board in October 2008 for further development.  The requested actions were accomplished to the extent possible and the case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's active service did not include any time spent in Vietnam.

2.  Hepatitis B, if present, is not shown to be related to the Veteran's active service.  

3.  Diabetes mellitus was not demonstrated during service, and was not shown to be present within one year following separation from the Veteran's certified period of active service.  

4.  Any current left ankle disability was not demonstrated during service, was not shown within one year following separation from the certified period of active service, and is not shown to be related to service-connected left knee disability.

5.  The Veteran's current right ankle disability was not demonstrated during service, was not shown within one year following separation from the Veteran's certified period of active service, and is not shown to be related to service-connected left knee traumatic arthritis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis B are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1112, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  A left ankle disability, to include arthritis, was not incurred in or aggravated by active service and is not shown to be proximately due to or the result of or aggravated by service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

4.  A right ankle disability, to include arthritis, was not incurred in or aggravated by active service and is not shown to be proximately due to or the result of or aggravated by service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist claimants in developing information and evidence necessary to substantiate a claim.  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a service connection claim.  Those elements are:  1) Veteran status; 2) the existence of a current disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran has been informed of what evidence is required to substantiate his claim and has been appraised as to his and VA's respective duties for obtaining evidence in various letters dated over the several years of this appeal.

The VCAA also requires VA to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The duty to assist contemplates that VA will help a claimant obtain records pertinent to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  The case was remanded by the Board in October 2008 for further development.  The Veteran has been accorded examinations with opinions and addendums during the past several years.  The Veteran's history as well as sufficient findings to properly decide the claim have been set forth in examination reports.  The Veteran's accredited representative asserts that, although the Veteran has been examined on several different occasions by VA with regard to the disabilities at issue, the different examiners have not given sufficient attention to the Veteran's lay statements as to his reported continuity of symptoms since service.  However, the Board notes that the examiners who have evaluated the Veteran at various times during the past several years have referred to reviewing the entire claims folder.  The Board believes those comments mean that the Veteran's own statements were considered just as were the service treatment records and the other post service medical evidence of record.  

In view of the foregoing, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims at issue are, therefore, ready to be considered on the merits.  

Pertinent Legal Criteria

Service connection will be granted if the evidence demonstrates that a Veteran has a current disability that resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things:  1) A current disability; 2) inservice incurrence or aggravation of a disease or injury; and 3) a causal relationship, that is, a nexus, between the claimed inservice disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the 2nd and 3rd elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  1) That a condition was noted during service; 2) post service continuity of the same symptomatology; and 3) a nexus between the current disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served ninety (90) days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they are manifested to a degree of 10 percent or more within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  This includes any increase in disability (aggravation) that is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by service.  Allen v. Brown, 7 Vet. App. 439 (1995).  When aggravation of the Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability over and above the degree of disability as seen prior to the aggravation.  Allen, supra; see also 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the several claims folders.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence.  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.")

A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The absence of  contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is not accompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  Under the correct interpretation of the relevant statutory and regulatory provisions, however, the Board cannot determine that lay evidence lacks credibility merely because it is not accompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a Veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the Veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan, supra.

Hepatitis B

A review of the service treatment records reflects that on one occasion in April 1976, testing showed the Veteran was positive for the hepatitis B antigen.  He was again found to be positive for the antigen in July 1976.  However, no disease process was associated with the hepatitis B antigen while in service.

The post service treatment records do not show any hepatitis B infection or any disease process associated with the Veteran's history of hepatitis B antigen positivity.  This includes a report of a private examination accorded the Veteran in June 2000.  It was at the request of the Division of Vocational Rehabilitation in Alaska.  Focus on the examination was with regard to the Veteran's complaints of left knee pain and right foot and ankle pain.  Review of systems was described as noncontributory.  The Veteran stated that except for the left knee and right ankle, he was in good health.  He was not taking any current medications.  

The post service record also includes a report of laboratory studies done by VA in April 2002.  A hepatitis C antibody was described as nonreactive.  There was no reference to hepatitis B.

The Veteran was accorded an examination of the liver, gallbladder, and pancreas by VA in February 2009.  The entire claims file was reviewed by the examiner.  The examiner acknowledged that the Veteran reported in 1976 he was not able to donate blood because he was tested positive for hepatitis B.  The Veteran denied any risk factors for hepatitis B.  He stated he had recently been diagnosed with hepatitis C.  He was currently asymptomatic.  He did note that he had had tattoos in 1980.  Laboratory testing was accomplished and was positive for hepatitis B core antibody and hepatitis B surface antibody.  It was negative for hepatitis B surface antigen.  The examiner opined that, based on review of the medical evidence, including the claims folder and medical literature, the Veteran's hepatitis B was less likely than not related to his military service.  With regard to rationale, the examiner stated that the service treatment records showed no treatment for liver disease and the Veteran denied any risk factors in developing hepatitis B during service.  The examiner commented that an opinion regarding the onset of the hepatitis B would require mere speculation.

In October 2011, the physician who conducted the 2009 examination reviewed the claims file and stated his opinion that "based upon examination of the Veteran, and after reviewing the claim file, medical evidence submitted and current medical literature...it is my opinion that the Veteran's hepatitis B is less likely than not etiologically related to his military service."  He gave as rationale the fact that service treatment records showed no diagnosis or treatment for liver disease and the Veteran denied any risk factors pertaining to the development of hepatitis B during service.  

The Board notes that Congress has specifically limited entitlement to service connection for disease or injury to cases where there is a current disability.  In the absence of proof of a current disability (and, of a nexus between the disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been affirmed by the Federal Circuit, which has stated that "a Veteran seeking disability benefits must establish...the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has held that, in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, there is no evidence of record that the Veteran incurred a disease process associated with the hepatitis B antigen.  A VA physician who reviewed the entire claims file and examined the Veteran in February 2009 opined that, based on medical evidence he reviewed and review of the claims folder and current medical literature, any current hepatitis B was less likely as not related to the Veteran's military service.  The physician stated that the rationale was that the service treatment records showed no treatment for liver disease.  He went on to say that an opinion regarding the onset of the Veteran's hepatitis B would represent mere speculation.  

The Veteran's representative has referred to this comment rendering the examination inadequate.  However, the same examiner reviewed the entire claims file in October 2011 and reiterated his opinion that any current hepatitis B was less likely as not related to the Veteran's military service.  The health-care professional cited to the service treatment records showing no treatment or evaluation for liver disease and the fact the Veteran denied any risk factors for hepatitis B during service.  The representative also claims the examiner failed to adequately consider the Veteran's lay statements.  However, the examiner, in his report, specifically referred to the fact that the Veteran indicated he was rejected from giving blood while in service because of a positive hepatitis B test.  There is nothing in the report of the examination or the addendum comments from the examiner reflecting that he did not review the Veteran's statements.  In fact, he specifically referred to the Veteran's principal assertion about the rejection from giving blood in service because of the positive test for the hepatitis B antigen.  

The Board acknowledges the Veteran is competent to testify as to the situation in service when he was not allowed to give blood.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record).  In Kahana v. Shinseki, 24 Vet. App. 428, 433, Note 4 (2011), the Court noted the impropriety of the Board categorically discounting lay testimony and held that the Board is required to determine, on a case-by-case basis, whether a Veteran's particular disability is the type of disability for which lay evidence is competent.  In this case, the Board finds that the Veteran is competent to convey his observation of his having a positive hepatitis B test in service, and to opine that this has caused him to have a chronic liver disability.  However, in weighing the Veteran's lay statements against the medical evidence in question, the Board notes that the VA examiner has reviewed the entire claims file, including the aforementioned service treatment records.  The examiner opined that the positive hepatitis B antigen noted in service was less likely than not related to the Veteran's active service.  Again, that examiner reviewed the entire claims file and reviewed the relevant medical history.  The Board finds the probative value of the opinion from the trained health-care professional is of greater weight than the generalized lay assertions of the Veteran.  Consequently, the weight of the evidence is against the claim for entitlement to service connection for hepatitis B.  The benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).

Diabetes Mellitus

The Veteran's certified active service did not include any time in Vietnam and it has not been contended otherwise.  The Veteran's service treatment records show no complaints or findings indicative of the presence of diabetes mellitus.  There is no documentation of the presence of diabetes for years following service discharge.  

The pertinent evidence of record includes a report of a medical evaluation of the Veteran done at a private facility in June 2000.  The Veteran's only complaints were orthopedic in nature.  As for a review of symptoms, it was described as noncontributory.  The Veteran stated that, except for his left knee and right ankle, he was in good health.  It was specifically stated that he had no prior major injuries and no prior major illnesses.

Diabetes was not first diagnosed for several years following service discharge.  The Veteran has submitted no supporting documentation for his assertion that his currently diagnosed diabetes is related to his military service.  The record shows he was seen on a number of occasions in the years following service for unrelated complaints.  He was given opportunities to refer to diabetes and did not do so.  The Board finds the history reported by a Veteran for treatment purposes is of more probative value than recent assertions and histories given for VA disability compensation purposes.  See Rucker v. Brown, 10 Vet. App. 67-73 (1997) (lay statements found in medical records or when medical treatment was being rendered are afforded great probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the claimant has a strong motive to tell the truth in order to receive proper care).  

The numerous opportunities the Veteran had to express complaints with regard to diabetes and his failure to do so weigh against his credibility as regarding the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), affirmed per curiam 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he did not receive any wounds in service).

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds that his current recollections and statements in connection with the claim for compensation benefits are of lesser probative value than his previous more contemporaneous inservice history and findings, including at service separation, the absence of complaints or treatments three years after service, and his previous statements for treatment purposes.  The Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms indicative of the presence of diabetes mellitus since the service.  

Left Ankle Disability

A review of the service treatment records reflects that in March 1976 an X-ray study referred to left knee and ankle effusion.  An ankle X-ray study at that time showed no abnormalities.  Examination in July 1976 was negative for the presence of a left ankle disability.

Post service records include the report of a February 2002 VA examination.  The examiner opined that examination and X-ray studies of the left ankle were essentially normal.  However, VA treatment records beginning in July 2001 show the Veteran's complaints of and/or treatment for left ankle pain diagnosed as arthritis starting in August 2001, still a time many years following service discharge.

The June 2000 private examination referred to elsewhere in this decision discussed the Veteran's "right ankle" X-ray, but the examiner referred to the "left ankle" when reporting that the ankle is arthritic.  The Board finds that the examiner intended to diagnose the "right ankle" with arthritis and not the "left ankle" because the history taken by the examiner as well as the examination findings and X-ray studies did not refer to the left ankle at all.  

The Veteran was accorded a joints examination by VA in March 2007.  The focus of the examination was the Veteran's left knee.  The Veteran did not refer to problems with either ankle.  The examination findings did not refer to the left ankle at all.  

The pertinent medical evidence of record includes the report of a joints examination of the Veteran by VA in February 2009.  The Veteran stated that he sustained a right ankle fracture in service.  He indicated that he also injured the left ankle when he hurt his left knee in 1976.  He denied any surgery involving the left ankle.  He currently complained of bilateral ankle pain.  Left ankle X-ray studies showed likely degenerative changes that could be secondary to an old osteochondritis desiccans of the upper medial aspect of the talus on the left.  The ankle was otherwise within normal limits.  The examiner stated that he was an emergency room physician and had had the opportunity to see many cases involving ankle fractures.  He indicated that he also discussed the Veteran's case with a board-certified orthopedic surgeon.  Following his examination and the consultation, he stated that, based upon examination of the Veteran, and following review of the claims file, as well as reviewing medical evidence of record and current medical literature, it was his opinion that the "degenerative joint disease of his left ankle is less likely than not related to his military service.  Also it is less likely than not due to or permanently aggravated by his service-connected left knee condition."  He stated that he was not aware of any research, scientific, or medical literature that supported the contention that left knee arthritis caused or permanently aggravated left ankle arthritis.  He indicated that records showed treatment for ankle sprains during service, but records after release from service showed no treatment for a left ankle disorder.

Additional evidence includes a review of the file by the aforementioned examiner in October 2011.  He commented that the medical evidence submitted and review of current medical literature led him to opine that the Veteran's current left ankle degenerative joint disease was not etiologically related to his military service.  He noted that the service treatment records were silent for diagnosis or treatment of a left ankle disorder.  He added that it was also less likely than not due to or permanently aggravated by the Veteran's service-connected left knee disability.  

The Veteran has submitted no supporting documentation for his assertion that his left ankle problems are related to his service-connected left knee disability or to any other incident of his active service.  A review of the claims file shows that he was seen on a number of occasions in the years following service for various complaints that did not refer to any problems with the left ankle.  As noted in the discussion above, history reported by a Veteran for treatment purposes is of more probative value than recent assertions and histories given for VA disability compensation purposes.  The Veteran had many opportunities to express complaints with regard to the left ankle and his failure to do so weighs against his credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

The principal assertion by the Veteran and his representative is that he has developed left ankle problems secondary to his service-connected left knee disability.  However, a VA trained professional has evaluated the Veteran and opined that any current left ankle disability is not related to service or to the service-connected left knee disability, even by way of aggravation.  The physician who examined the Veteran in 2009 and again reviewed the file in 2011 stated that he had discussed the case with an orthopedic surgeon and had reviewed current medical literature in formulating his opinion.  Neither the Veteran nor his representative has shown that either has sufficient medical expertise so as to opine on a complex matter such as whether there is a causal relationship between a disability involving one joint and the development of one involving another.  The only medical evidence of record is against the Veteran.  In addition to the negative opinion, there is a gap of time between any post service evidence of left ankle problems and service.  Accordingly, the Board finds there is a preponderance of evidence against the claim for service connection for a left ankle disability, to include by way of aggravation or secondarily to the service-connected disability.  The Board has considered the doctrine of reasonable doubt in reaching its decision.  However, since there is a preponderance of the evidence against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right Ankle Disability

With regard to a right ankle disability, the record shows that in July 1986 the Veteran was seen at a private facility shortly after having fractured the right ankle.  This was a time about 10 years following service discharge.  The report of the private examination accorded the Veteran in June 2000 reflects a pertinent diagnosis of arthritis of the right ankle.  At the time of the June 2000 examination, the Veteran stated that he fractured his right ankle in 1987.  He indicated that he subsequently had surgery to the right ankle.  A pertinent diagnosis was made of post-traumatic arthritis of the right ankle and chronic plantar fasciitis of the right ankle.  

Right ankle arthritis was diagnosed at a February 2002 VA examination.  The examiner opined that "the history presented is that the left knee collapsed causing him to fall and sustain a right ankle fracture.  There was no way of ascertaining how that occurred, and so based on the Veteran's history the right ankle injury would be secondary to the left knee condition and, therefore, service connected...."

Despite this opinion, the Board notes that the July 1986 emergency room report from the private facility documenting the Veteran's treatment for the fractured right ankle specifically noted that the Veteran fractured the right ankle when he recently fell and twisted it while jumping over a fence.  That report and follow-up treatment visits are silent for any reference to the Veteran's service-connected left knee having anything to do with a right ankle injury, such as the fall being caused by the knee giving way.  

Additional pertinent evidence includes a report of a joints examination accorded the Veteran by VA in February 2009.  The claims file was reviewed by the examiner.  The Veteran again stated that while jumping a fence in 1986 he sustained a right ankle fracture.  In March 2011, the examiner commented that, based upon his review of the claims file, to include medical evidence submitted and a review of current medical literature, it was his opinion that the Veteran's traumatic arthritis of the right ankle, status post fracture, was "less likely than not due to or permanently aggravated by the Veteran's service-connected left knee condition."  As for rationale, he noted that during the examination in 2009, the Veteran reported that he injured the right ankle in 1986, some 10 years after discharge.  The Veteran did not provide him with any information of right ankle difficulties during service.  He referred to the previous examination (apparently the one in 2002) in which there was "conflicted" information regarding the mechanism of the injury.  The Veteran stated at that time that he never jumped a fence, but contemporaneous records show that he then reported jumping a fence and the type of injury sustained was indeed the result of significant axial load, a type that the examiner stated could well result from a jump.  The examiner stated that he was an emergency room physician and had had the opportunity to see many cases involving ankle fractures.  He related that the type the Veteran apparently sustained was more likely due to involvement in something like a jump.  

In October 2011, the examiner expressed his opinion that based upon examination of the Veteran, and after review of the claims file and review of current medical literature, that the traumatic degenerative joint disease of the right ankle, resulting from trimalleolar fracture with talus dislocation, with internal fixation, was not etiologically related to the Veteran's service.  He noted that the service records showed no diagnosis or treatment for an ankle disability until 1987, a time some 10 years following service discharge.  He also added that the current right ankle disability was not permanently aggravated by the service-connected left knee disorder.  There is not medical opinion of record to the contrary.  With regard to this issue, the examiner specifically pointed to inconsistencies in the Veteran's history and this weighs against the Veteran's credibility as to his assertions as to the etiology of right ankle difficulties.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), affirmed per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence supporting wound in service was internally inconsistent with the lay statements that he did not receive any wounds in service).

The Board, therefore, finds the Veteran's statements are of less probative value than the medical evidence that is of record.  That medical evidence includes reports of examinations by health-care professionals who have indicated they reviewed the entire claims file.  They also referred to discussions with orthopedic surgeons and other individuals with significant knowledge in the field of orthopedics.  

In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is not sure what the representative is referring to in claiming that the examinations are inadequate "because the examiners did not give enough attention to the Veteran's lay statements."  The Board finds there is nothing in the record to reflect that the examiners did not review the Veteran's statements.  Indeed, the Board finds that the examiners gave every consideration to the Veteran's assertions.  In particular, with regard to the right ankle, the examiner referred to medical knowledge of the type of fracture the Veteran sustained and pointed to inconsistencies in the Veteran's history of his problems with the right ankle.  The case has been in appellate status for several years already and the Veteran has been accorded examinations with opinions.  Further development is not in order.


ORDER

Service connection for hepatitis B is denied.

Service connection for diabetes mellitus is denied.




Service connection for a left ankle disability is denied.

Service connection for a right ankle disability is denied.



	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


